Exhibit 10.2

COMMERCIAL MANUFACTURING AGREEMENT

THIS MANUFACTURING AGREEMENT (the “Agreement”) is made and entered into this 7th
day of April, 2014 (the “Effective Date”), by and between AAIPharma Services
Corp., having a place of business at 2320 Scientific Park Drive, Wilmington, NC
28405 (“AAIPharma”) and Corcept Therapeutics Incorporated, having a place of
business at 149 Commonwealth Drive, Menlo Park, CA 94025 (“Company”). AAIPharma
and Company, as used herein, may be referred to, collectively, as “Parties” and
individually as a “Party”.

Recitals

WHEREAS, subject to the terms and conditions contained in this Agreement,
Company desires to engage the services of AAIPharma to Manufacture the Products
(each as defined below) for subsequent commercial distribution by Company.

WHEREAS, AAIPharma is willing to undertake such Manufacture for Company
according to the terms and conditions provided for in this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing premises and of the
mutual covenants of the Parties hereinafter set forth, the Parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

The following words, terms and phrases, when used herein, shall have the
following respective meanings:

1.1 “AAIPharma” shall have the meaning set forth in the preamble.

1.2 “AAIPharma Indemnified Parties” shall have the meaning set forth in Section
8.2.

1.3 “Act” shall mean the United States Food, Drug, and Cosmetic Act (21 U.S.C.
301 et seq.), as amended from time to time, and the regulations promulgated
thereunder.

1.4 “Affiliate”, for purposes of this Agreement, shall mean an entity, whether a
corporation or other business entity, that is controlling, controlled by or
under common control with a Party. “Control” shall mean the direct or indirect
ownership of more than fifty percent (50%) of the equity interest in such
corporation or business entity, or the ability in fact to control the management
decisions of such corporation or business entity.

1.5 “API” shall mean the active pharmaceutical ingredient with respect to each
Product.

1.6 “Applicable Law(s)” shall have the meaning set forth in Section 3.3.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.7 “Batch” shall mean a specific quantity of material produced in a contiguous
process or series of processes that is expected to be homogeneous within
specified limits. The Batch size for each Product is set forth in Exhibit A
attached hereto and incorporated herein by reference.

1.8 “cGMP” or “GMP” shall mean the recognized pharmaceutical regulations and
requirements of regulatory authorities such as those defined by the U.S. FDA’s
regulations at 21CFR Parts 210 and 211, those defined by Eudralex, “The Rules
Governing Medicinal Products in the European Union,” and specifically Volume 4,
“Guidelines for Good Manufacturing Practices for Medicinal Products for Human
and Veterinary Use” and applicable Annexes (Directives 2001/83/EC and amendments
including Directives 2003/94/EC dated October 2003 and 2004/27/EC dated March
2004 and/or others that may be appropriate for the particular project) and as
may be amended from time to time.

1.9 “Commercialize” or “Commercialization” shall mean, with respect to a
Product, the marketing, promotion, sale and distribution of such Product.

1.10 “Company” shall have the meaning set forth in the preamble.

1.11 “Company Indemnified Parties” shall have the meaning set forth in Section
8.1.

1.12 “Firm Order” shall have the meaning set forth in Section 4.2(a).

1.13 “Indemnification Claim” shall have the meaning set forth in Section 8.3(a).

1.14 “Initial Term” shall have the meaning set forth in Section 9.1.

1.15 “Long-Term Forecast” shall have the meaning set forth in Section 4.1.

1.16 “Losses” shall have the meaning set forth in Section 8.1.

1.17 “Manufacture”/“Manufacturing” shall mean the manufacture, processing,
packaging, labeling (subject to Section 3.7), quality control and testing of the
Products performed prior to their delivery by AAIPharma in accordance with the
terms of this Agreement.

1.18 “Marketing Authorizations” shall mean the United States new drug
application or abbreviated new drug application, as applicable, for the
Product(s).

1.19 “Master Batch Record” The batch record as mutually agreed upon by the
Parties.

1.20 “Material Change” shall have the meaning set forth in Section 3.3.

1.21 “Product(s)” shall mean those products described in Exhibit A, as the same
may be amended from time to time upon mutual agreement of the Parties; provided,
however, that no product shall become a Product until such time as AAIPharma has
successfully completed the registration batches for such product to Company’s
reasonable satisfaction.

 

- 2 -



--------------------------------------------------------------------------------

1.22 “Purchase Prices” shall have the meaning set forth in Section 5.1.

1.23 “Quality Agreement” shall have the meaning set forth in Section 6.6.

1.24 “Raw Materials” shall mean any excipient and component materials used to
Manufacture the Products, but excluding the API.

1.25 “Raw Material Costs” shall have the meaning set forth in Section 5.2.

1.26 “Recalls” shall have the meaning set forth in Section 6.4(b).

1.27 “Release To The Client” shall mean AAIPharma has: i) manufactured and/or
packaged and/or labeled the Product according to the Master Batch Record; ii)
fulfilled its testing/analytical obligations as further set forth herein; and
iii) all manufacturing and testing services performed by AAIPharma have been
reviewed and approved by AAIPharma’s Quality department.

1.28 “Renewal Period” shall have the meaning set forth in Section 9.1.

1.29 “Specifications” shall mean the specifications for the Products agreed upon
by the Parties and included in the Master Batch Record, an example of which is
set forth in Exhibit B attached hereto and incorporated herein by reference.

1.30 “Term” shall have the meaning set forth in Section 9.1.

1.31 “Territory” shall mean the United States, its territories and possessions.

ARTICLE 2

LICENSE GRANT TO AAIPHARMA TO MANUFACTURE PRODUCT

2.1 Grant. Company hereby grants to AAIPharma during the Term of this Agreement,
on a Product-by-Product basis, a nonexclusive, royalty-free right to Manufacture
the Products in the Territory and to use any and all of Company’s licenses,
trademarks, regulatory data and/or technical information, know how and
Confidential Information of Company related to the Products that are necessary
for AAIPharma carrying out its obligations hereunder, subject to the conditions
of this Agreement.

2.2 Marketing Authorizations. Company shall maintain the Marketing
Authorizations in full force and effect at all times. Upon request by Company,
AAIPharma shall use commercially reasonable efforts to assist Company in
connection therewith; provided that, in exchange, Company will pay AAIPharma its
standard fees and expenses therefor.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 3

MANUFACTURING

3.1 Engagement.

(a) During the Term of this Agreement and subject to the terms and conditions
set forth herein, Company agrees to purchase from AAIPharma, and AAIPharma
agrees to manufacture and supply, up to [***] of Company’s requirements for each
Product for Commercialization in the Territory. Notwithstanding the foregoing,
Company shall be entitled, at its sole cost and expense, to qualify other
manufacturer(s) to manufacture Products solely for the purpose of such
manufacturer(s) supplying Company with quantities of Product that AAIPharma does
not supply.

(b) Notwithstanding the foregoing, to the extent Company intends to
Commercialize a Product in a jurisdiction outside the Territory, for purposes of
such Product only, the term “Territory” may be expanded to include such
jurisdiction provided that both parties agree in writing and AAIPharma is or
becomes compliant with all laws, regulations and other legal and industry
requirements applicable to the Manufacture of such Product for subsequent
Commercialization of such Product in such jurisdiction.

3.2 Manufacture of Commercial Drug Product. Subject to the terms and conditions
contained herein, AAIPharma shall Manufacture, hold, handle and prepare for
shipment all Product Manufactured pursuant to this Agreement (a) in accordance
with this Agreement and the Quality Agreement, and (b) in material compliance
with cGMP applicable to the Manufacturing of the Product to be Commercialized in
the Territory.

3.3 AAIPharma Changes to Manufacturing Process. Except as required by applicable
federal, state, provincial or local law and/or respective regulations as
established by the FDA and/or other regulatory authority (collectively,
“Applicable Law(s)”), or cGMP, AAIPharma shall not Materially Change the
Manufacturing process of a Product or change the facility where a Product is
Manufactured that requires a change to a Marketing Authorization without the
prior written consent of Company, which consent shall not be unreasonably
withheld or delayed. AAIPharma shall notify Company of all material changes,
including Material Changes required by Applicable Law, as soon as practicable
after AAIPharma learns of such change. A “Material Change” is one that requires
a submission to the FDA or EU regulatory authority.

3.4 Company Requested Changes. Company shall inform AAIPharma in writing of any
proposed modifications to the Specifications or the Manufacturing process. Any
proposed change shall require AAIPharma’s prior written consent, which consent
shall not be unreasonably withheld or delayed. AAIPharma shall make changes it
agrees to as promptly as practicable; provided, however, that such changes
comply with Applicable Law, cGMP and the Marketing Authorizations.

3.5 Costs of Changes. Unless otherwise agreed by the Parties, any and all direct
costs associated with changes requested by AAIPharma and changes required by
Applicable Law that apply generally to AAIPharma’s facility where the applicable
Manufacturing occurs shall be

 

- 4 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

borne by AAIPharma. Unless otherwise agreed by the Parties, any and all direct
costs associated with all other changes, including, without limitation, changes
requested by Company, changes required by Applicable Laws that apply
specifically to a Product, and changes required by a change to a Marketing
Authorization, shall be borne by Company (collectively, the “Other Changes”). If
the change is an Other Change, (i) the Purchase Prices shall be adjusted by the
change in AAIPharma’s cost of Manufacture of the Product caused by such Other
Change, plus an amount necessary to maintain AAIPharma’s profit margin on such,
and (ii) Company shall reimburse AAIPharma for costs, expenses or losses
associated with write-offs, obsolescence and/or destruction of any work in
process or finished inventory resulting from any such Other Change.

3.6 Notification and Approval of Changes. Company shall have sole responsibility
for obtaining any and all necessary regulatory approvals from the relevant
regulatory agencies in the Territory for changes to the Specifications and the
Marketing Authorizations and for reporting any changes to such Specifications
and the Marketing Authorizations to the relevant regulatory agencies in the
Territory as appropriate. Upon request by Company, AAIPharma shall use
commercially reasonable efforts to assist Company in obtaining any such
approvals; provided that Company will pay AAIPharma its standard fees and
expenses therefor.

3.7 Labeling. Company shall be responsible for the labeling to be used on each
Product and the packaging thereof, including any changes to such labels;
provided that Company shall ensure that all such labeling complies with
Applicable Laws. AAIPharma shall use the specified labeling (and only such
labeling) on the Products, and shall not use such labeling on any other product.
Any Company-directed change to a Product label shall be implemented by AAIPharma
as soon as reasonably practicable following AAIPharma’s receipt of written
notification of such label changes. Company shall reimburse AAIPharma for costs
incurred in connection with any such label changes, including without
limitation, the costs of obsolescence of goods-in-process, packaging materials
and supplies and finished goods not suitable for Commercializing in the
Territory due to such label changes.

3.8 Finished Product Release. AAIPharma will provide Company with manufacturing
documents as are necessary for Company to release each lot of Product for human
use. Company shall be responsible for the final release of Product for human
use.

3.9 Raw Materials and API. AAIPharma shall purchase at its own expense and for
its own account all Raw Materials, packaging components and other items of any
nature whatsoever that AAIPharma may use to Manufacture the Products. Except as
otherwise agreed to between the Parties, all right, title and interest in and to
these items, and in and to all work-in-process incorporating these items, shall
remain the sole property of AAIPharma until Products incorporating such items
are delivered for shipment to Company. However, the total cost of changing the
source and/or type of Raw Materials shall be at the sole cost of Company.
Company shall supply to AAIPharma at its own expense and for its own account all
API to be used in the Manufacture of Products hereunder, and such API shall
remain the sole property of Company.

3.10 API Losses/Optional Insurance Coverage. The Parties acknowledge that the
replacement cost for lost API can be significant. To mitigate the risk of loss
to both Parties,

 

- 5 -



--------------------------------------------------------------------------------

AAIPharma has arranged to obtain both Stock Throughput Insurance (covering
damage to Company’s API caused by a covered peril) and Liability Insurance
(covering losses under this Agreement due to AAIPharma’s negligence). Company
has provided AAIPharma with documentation of its API replacement cost prior to
execution of this Agreement and shall provide such documentation at least
annually on or before the anniversary of the Effective Date.

 

  (a) Stock Throughput Coverage (initial choice).

 

         Company does not elect Stock Throughput Coverage. Company will be
responsible for API lost due to casualty.

 

         Company elects Stock Throughput Coverage. If API is lost while in the
care and control of AAIPharma due to covered peril, then AAIPharma will
reimburse Company for an amount equal to [***].

 

  (b) Liability Coverage (initial choice).

 

         Company does not elect Liability Coverage.

 

  (i) If total API losses, resulting from the Services provided herein, in an
annual reconciliation, lead to actual yields below [***], AAIPharma shall issue
a credit to Company for the lesser of (a) [***], or (b) [***].

 

  (ii) If there is a Recall resulting from AAIPharma’s Fault (as those terms are
defined in Section 6.4(b)) then AAIPharma shall reimburse Company for [***].

 

         Company elects Liability Coverage.

 

  (iii) If total API losses, resulting from the Services provided herein, in an
annual reconciliation (agreed to by the Parties or resulting from a final
adjudication of liability), [***], AAIPharma shall reimburse Company for an
amount equal to Company’s then current replacement cost of the API for the
amount of API [***].

 

  (iv) If there is a Recall resulting from AAIPharma’s Fault (as those terms are
defined in Section 6.4(b)) then AAIPharma shall reimburse Company for [***].

ARTICLE 4

FORECASTS, ORDERS, DELIVERY AND ACCEPTANCE

4.1 Forecasting. On or before the Effective Date, Company shall provide to
AAIPharma a written good faith forecast estimating Company’s quarterly
requirements of each Product for each of [***] quarters during the Term. In
addition, on or before the Effective Date,

 

- 6 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Company shall have provided, and thereafter not later than [***] days prior to
the commencement of each calendar quarter during the Term, Company shall
provide, AAIPharma with [***] quarter forecasts estimating Company’s quarterly
requirements of each Product that shall cover the succeeding [***] quarter
period (or, with respect to any individual Product, the period until the
expiration of the Term, if shorter) (each such forecast, the “Long-Term
Forecast”). [***].

4.2 Firm Commitments.

(a) A formal order shall be a binding commitment (a “Firm Order”).

(b) Company shall submit to AAIPharma a Firm Order no later than [***] days
prior to the requested delivery dates confirming the quantity of each Product
ordered (which shall be in full Batch quantities), the requested delivery dates
(which shall be on a business day), and such other information as AAIPharma may
find reasonably necessary to Manufacture the ordered Products.

(c) Company agrees that purchases may be made by AAIPharma of the Raw Materials,
packaging components and other items to satisfy the production requirements for
Firm Orders and may make such other purchases to meet production requirements
exceeding Firm Order requirements as may be agreed to in writing from time to
time by Company and AAIPharma. In such circumstances, if such Raw Materials,
packaging components and other items are not included in finished Products
purchased by Company within [***] months after such purchases have been made (or
such longer period as the Parties may have agreed to), Company will pay to
AAIPharma its costs thereof and, in the event such Materials are incorporated
into Products subsequently purchased by Company, Company will receive credit for
any of such costs previously paid to AAIPharma by Company.

(d) AAIPharma shall Manufacture and prepare for shipment the quantity of a
Product specified in the Firm Order. The Firm Orders shall be made available for
shipment in accordance with Section 4.4.

4.3 Changes in Orders. AAIPharma shall exercise its commercially reasonable
efforts to comply with any proposed amendments to accepted Firm Orders that
Company may request, but AAIPharma shall not be liable in any way for its
inability to do so. Firm Orders may be amended only by mutual agreement of the
Parties.

4.4 Delivery. AAIPharma shall use commercially reasonable efforts to make
Product available for shipment within [***] of the delivery date requested in
the applicable Firm Order. Company shall pay all crating, skidding, rigging,
customs, freight, shipping, insurance and common carrier charges on all
shipments in connection with Company’s chosen method of shipment of the Product.
All Product(s) shall be shipped EX WORKS (Incoterms 2010) AAIPharma’s
manufacturing facility. Company shall be responsible for arranging the shipment
of the Product(s) from AAIPharma’s manufacturing facility to its final
destination (and storage charges shall be imposed [***] after notice to Company
that Product is available for shipment); provided, however, that Company must
provide AAIPharma with reasonable evidence (e.g. a copy of the current DEA
registration for the destination, when applicable) that such destination is

 

- 7 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

authorized to handle the Product. Notwithstanding anything to the contrary in
this Agreement, Company acknowledges and agrees that AAIPharma shall have no
obligation to release Product for shipment to any destination for which Company
has not provided adequate evidence of authorization as required in this
Section 4.4. AAIPharma shall not be liable to Company for Product which is
damaged or lost while in possession of a common carrier, and it shall be
Company’s responsibility to recover any and all damage directly from such common
carrier.

4.5 Inspection, Acceptance and Rejection of Delivered Products.

(a) Company will have [***] days from Release To The Client to inspect and test
Products for noncompliance with the applicable Specifications (the “Inspection
Period”).

(b) Except as provided in Section 4.5(c), Company shall give written notice if
it intends to reject a Batch(es) of Product(s) - for not complying with the
Specifications - within [***] days after the Inspection Period expires;
otherwise such Batch(es) shall be deemed accepted.

(c) If, after the Inspection Period, Company first discovers that a Batch(es) of
Product(s) do not comply with the applicable Specifications, then Company shall
so notify AAIPharma if it intends to reject such Batch(es) within [***] days
after such discovery; otherwise such Batch(es) shall be deemed accepted.
AAIPharma will only be responsible for Batch(es) of Product(s) rejected after
the Inspection Period solely to the extent that AAIPharma is responsible for
said non-conformity.

(d) Notwithstanding anything to the contrary herein, AAIPharma shall not be
responsible for damages to Product during shipment, and in no event shall
AAIPharma be responsible for noncompliance with Specifications for Product that
met Specifications at time of Release To The Client or from non-conformities
that result from a deficiency or change in the API utilized in such Batch(es) of
Product(s) or a defect in the Specifications for the Products.

(e) In the event that Company rejects Product(s) as provided in this Agreement,
AAIPharma shall use commercially reasonable efforts (but within [***] days after
AAIPharma’s receipt of Company’s notice of noncompliance) to replace the
defective Product(s) or give notice that it disagrees with the rejection. If
Company and AAIPharma do not agree whether the Product(s) failed to meet
applicable Specifications at the time of Release To The Client, such Products
shall be submitted for testing to an independent laboratory or other authority
of national reputation acceptable to both Parties for the purpose of determining
the results. Any determination by such authority shall be final and binding upon
the Parties hereto. If Company’s rejection is substantiated by the authority,
AAIPharma shall pay the expenses associated with such analyses; otherwise
Company shall pay such expenses and purchase the Product.

4.6 Non-Conforming Product(s). Notwithstanding any other provisions of this
Agreement, Company agrees, if so requested by AAIPharma, to return to AAIPharma
any Product(s) that fail to meet Specifications or otherwise to dispose of such
Product(s) as AAIPharma may direct, each at AAIPharma’s expense.

 

- 8 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

4.7 Postponement or Cancellation of Manufacture.

(a) Postponement of Manufacturing. Company, on not less than [***] days notice
(prior to the delivery date as communicated to Company pursuant to Section 4.2
herein) to AAIPharma, may postpone any or all outstanding purchase orders. In
the event of postponement pursuant to this Section 4.7(a), AAIPharma shall use
commercially reasonable efforts to reschedule the postponed order to a date
agreeable to both Parties. If less than the prior defined notice of postponement
is provided and if AAIPharma’s commercially reasonable efforts to reallocate the
suite to manufacture another product on the originally scheduled date prove
unsuccessful, AAIPharma may invoice Company for, and Company shall be required
to pay to AAIPharma an amount equal to [***] as provided in Exhibit A attached
hereto. Notwithstanding the foregoing, purchase orders may be postponed only to
the extent that no Manufacturing processes have taken place with respect to such
Product.

(b) Cancellation or Failure to Issue Purchase Orders. In the event that Company
cancels a purchase order, for Product, that has previously been issued pursuant
to Section 4.2 and AAIPharma is unable to reallocate the suite to manufacture
another product on the originally scheduled Manufacture date, AAIPharma shall be
entitled to invoice Company and Company shall be required to pay: [***].

ARTICLE 5

PRICE, TERMS OF PAYMENT

5.1 Purchase of Product(s). The initial prices to be paid for the Products by
Company to AAIPharma shall be set forth in Exhibit A attached hereto and
incorporated herein by reference (the “Purchase Prices”). The Purchase Prices
are in United States dollars, and are exclusive of applicable taxes. Company
shall be responsible for the payment of any and all taxes applicable to the
Products and services described herein.

5.2 Price Change; Notice. AAIPharma may increase the Purchase Prices during the
Term by the amount equal to the sum of (i) AAIPharma’s increase in Raw Materials
for each Batch to which such increased prices pertain (“Raw Material Costs”),
and (ii) annual Purchase Price increases, not to exceed the Pharmaceutical
Producers Price Index for pharmaceutical manufacturing for the previous twelve
(12) month period, for Product to be delivered after January 1st for each year
during the Term of this Agreement. Upon request by Company, AAIPharma shall
provide reasonable documentation that reflects the increase in cost of Raw
Material Costs. AAIPharma shall provide written notification of any annual
increase in the Purchase Prices prior to the January 1st effective date of the
increase in Purchase Prices, or as increases in the cost of Raw Materials occur,
as applicable.

5.3 API Loss Coverage. The initial fee for any annual Stock Throughput or
Liability Coverage desired by Company pursuant to Section 3.10 shall also be set
forth on Exhibit A hereto and invoiced upon execution of this Agreement. Each
year at least [***] days prior to the renewal of such coverage, AAIPharma shall
invoice Company for the fee for such coverage for the succeeding year, if
available. Company shall pay such invoice within thirty (30) days if it desires
to continue or add such coverage for the next year. If so, AAIPharma shall renew
such coverage. If not, then Company shall be deemed not to have elected such
coverage for the succeeding year under Section 3.10.

 

- 9 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5.4 Invoices. Title and risk of loss of Product shall pass to Company and
AAIPharma shall provide invoices to Company for the Product(s) upon each Release
To The Client (e.g. finished bulk, finished packaged, or finished packaged and
labeled), and Company shall pay each such invoice, in United States dollars,
within thirty (30) days after the date of each invoice regardless of when or
whether Company has arranged for shipment of the Product(s) to its final
destination. Company shall make no setoff or deduction of any kind from any
payments due to AAIPharma unless Company receives written authorization from
AAIPharma authorizing such setoff or deduction. [***]. Should any part of the
invoice be in dispute, Company shall pay the undisputed amount according to the
terms and conditions described herein while said dispute is being resolved.
Should payment of undisputed amounts not be received within sixty (60) days of
invoice date, and after due notice to Company, AAIPharma reserves the right to
cease all work. In the event of default in payment, Company shall be responsible
for all collection fees and expenses incurred by AAIPharma, including reasonable
attorney’s fees.

ARTICLE 6

REGULATORY MATTERS; RECORDS

6.1 Annual Review and Stability Testing. AAIPharma will conduct an annual
product review for the Products and upon completion of such review will forward
a copy to Company. The Parties agree that AAIPharma’s Manufacturing process and
the Purchase Prices do not include stability testing or any other work not
specifically set forth herein or in an Exhibit hereto. Stability testing
services and other services shall be provided at the then current AAIPharma
rates for such services.

6.2 Access to AAIPharma’s Facilities by Company Representatives. Upon reasonable
prior written notice, and during normal business hours, and at mutually agreed
upon times, AAIPharma will permit Company to inspect AAIPharma’s Manufacturing
facilities once per calendar year to ensure cGMP compliance, unless product
quality issues require further action as reasonably determined by Company. Such
audits shall be performed in a manner that does not unreasonably interfere with
AAIPharma’s conduct of business. Company representatives, or Company’s agents
reasonably acceptable to AAIPharma, conducting such audits shall execute
confidentiality agreements and follow all security and facility access
procedures as are reasonably required by AAIPharma. The Parties agree to use
commercially reasonable efforts to resolve any quality issues discovered during
such inspections and agree that the results of such inspections shall be subject
to the confidentiality provisions set forth in Section 10.1 herein.

6.3 Inspections by Governmental or Regulatory Authority. AAIPharma shall be
responsible for handling and responding to any FDA or other governmental body
inspections or inquiries received by Company or AAIPharma regarding the
Manufacturing of any Product during the Term. In cases where AAIPharma is
required to provide significant Company or Product specific support to such
inspections or inquiries, Company agrees to pay AAIPharma for the time required
at the then current AAIPharma regulatory support rate. Each Party shall

 

- 10 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

promptly notify the other regarding any such inquiries and provide the other
Party copies of any pertinent correspondence from such authorities related to
the Product or services covered in this Agreement. AAIPharma shall provide to
Company and any governmental body any information reasonably requested by
Company and/or such governmental body concerning any governmental inspection
related to any Product (with all information provided to Company being subject
to the confidentiality provisions in Section 10.1 herein and with AAIPharma
being able to redact any information provided to Company to remove third party
confidential information that does not relate to the Products). Company agrees
to fully cooperate with and assist AAIPharma in fulfilling its obligations
pursuant to this Section 6.3.

6.4 Complaints, Recalls, and Insurance

(a) Complaints. Product complaints received by Company with respect to Product
Manufactured by AAIPharma hereunder shall be faxed to AAIPharma within [***]
business days after receipt to:

AAIPharma Services Corp.

Attention: Corporate Quality

2320 Scientific Park Drive

Wilmington, NC 28405

Facsimile No.: (910) 815-2387

As more fully described in the Quality Agreement, AAIPharma shall investigate
all complaints directly associated with the Manufacture of Product(s) and shall
provide an update every thirty (30) days and a report to Company regarding its
investigation and any conclusions. Company shall investigate all other
complaints associated with the Product(s).

(b) Recall Procedures. In the event that a recall, withdrawal or field
correction of any Product (a “Recall”) is initiated, whether by a statutory or
regulatory authority in any jurisdiction or by Company, subject to Section 8
AAIPharma shall reimburse Company for all costs and expenses incurred in
procuring or complying with the requirements of such Recall to the extent that
such Recall is initiated as a result of AAIPharma’s breach of this Agreement
(which shall include but not be limited to AAIPharma’s noncompliance or
nonconformity with the Specifications, GMP, or any Applicable Laws), intentional
misconduct, negligence, or defective manufacturing, processing, testing,
packing, or storage of Product prior to delivery to Company (if such fault is
agreed to by the Parties or resulting from a final adjudication of liability
hereinafter “AAIPharma’s Fault”), and, in addition, AAIPharma shall refund to
Company an amount equal to the then current replacement cost of all API supplied
to AAIPharma and incorporated into the recalled Product to the extent specified
in Section 3.10. Company shall be responsible for all other costs and expenses
associated with a Recall. AAIPharma shall reasonably cooperate with Company in
connection with any Recall.

6.5 Insurance. At all times while this Agreement is in effect and for three
(3) years thereafter, AAIPharma and Company shall each:

[***]

 

- 11 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

AAIPharma and Company shall each obtain all the insurance policies described in
clauses 6.5(i) through (iii) from insurers having A.M. Best ratings of A–VII or
higher.

AAIPharma shall also, at its own cost and expense, obtain and maintain in full
force and effect during the Term of this Agreement the insurance, if any,
required by Sections 3.10 and 5.3.

6.6 Quality Agreement. The Parties intend to enter into a quality agreement
acceptable to both Parties (the “Quality Agreement”) as soon as practicable
after the Effective Date. The Quality Agreement will detail the quality and
regulatory obligations and responsibilities of the Parties with respect to the
Products to the extent these obligations and responsibilities are not fully
covered in this Agreement; provided, however, that in the event of conflict
between the terms of this Agreement and the Quality Agreement, (i) the
provisions of the Quality Agreement will prevail with respect to all matters
pertaining to, or governed by, GMP and (ii) in all other respects, the
provisions of this Agreement will prevail.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

7.1 Representations and Warranties of AAIPharma. AAIPharma hereby represents and
warrants as follows:

(a) As of Release To The Client, all Product(s) delivered to Company during the
Term of the Agreement: (i) shall have been Manufactured by AAIPharma in material
compliance with this Agreement, the Quality Agreement, the Marketing
Authorizations and cGMP, in each case, as in effect at the time of Manufacture,
(ii) assuming compliance by Company with Section 3.7, shall not be adulterated
or misbranded within the meaning of the Act, and (iii) shall not have been
Manufactured by AAIPharma in violation of any Applicable Law in any material
respect.

(b) Upon Release To The Client, AAIPharma shall convey good title to all
Product(s) so delivered to Company.

(c) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby are within AAIPharma’s
powers and have been duly authorized by all necessary action on the part of
AAIPharma. This Agreement has been duly executed and delivered by AAIPharma and
constitutes legal, valid and binding obligations of AAIPharma, enforceable
against AAIPharma in accordance with its terms.

(d) The execution, delivery and performance by AAIPharma of this Agreement does
not and will not (i) contravene or conflict with the organizational documents of
AAIPharma Services Corp., (ii) contravene or conflict with or constitute a
violation of any Applicable Laws, or (iii) breach or constitute a default under
the provisions of any material contract, agreement or instrument to which it is
a party or by which it is bound.

 

- 12 -



--------------------------------------------------------------------------------

(e) AAIPharma is not debarred and has not and shall not knowingly and
intentionally use in any capacity the services of any third person debarred
under subsections 306(a) or (b) of the Generic Drug Enforcement Act of 1992.

EXCEPT AS SET FORTH IN THIS SECTION 7.1, AAIPHARMA MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AND SPECIFICALLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, INFRINGEMENT, TITLE OR FITNESS FOR A PARTICULAR
PURPOSE OR USE.

7.2 Representations and Warranties of Company. Company hereby represents and
warrants as follows:

(a) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby are within Company’s powers
and have been duly authorized by all necessary action on the part of Company.
This Agreement has been duly executed and delivered by Company and constitutes
legal, valid and binding obligations of Company, enforceable against Company in
accordance with its terms.

(b) The execution, delivery and performance by Company of this Agreement does
not and will not (i) contravene or conflict with the organizational documents of
Company, (ii) contravene or conflict with or constitute a violation of any
Applicable Laws, or (iii) breach or constitute a default under the provisions of
any material contract, agreement or instrument to which it is a party or by
which it is bound.

(c) Company shall comply in all material respects with all Applicable Laws
relating to its Commercialization of the Product(s).

(d) To the extent that Company supplies any Raw Materials, or API, or other
information to AAIPharma (including packaging and labeling requirements) or
engages in manufacturing with respect to any of the Products (either directly or
indirectly through a third party), all such Raw Materials, API or other
information and formulas will comply with the Specifications and applicable
laws, including GMP.

(e) Company represents that to the best of its knowledge, the manufacture or the
sale of the Products does not and will not infringe any third party intellectual
property rights or other rights and that it is not aware of any patents existing
in the Territory in which Company markets or distributes such Products relating
in any manner to the Products or any use, method, activity or application
relating thereto which could adversely impact upon or prevent AAIPharma from
Manufacturing the Products as contemplated by the terms hereof.

ARTICLE 8

INDEMNIFICATION

8.1 By AAIPharma. AAIPharma hereby indemnifies Company and its directors,
officers, employees, Affiliates, stockholders, agents, attorneys,
representatives, successors and Permitted Assigns (collectively, the “Company
Indemnified Parties”) against and agrees to hold

 

- 13 -



--------------------------------------------------------------------------------

each of them harmless from any and all product liability claims associated with
the Products, losses, liabilities, obligations, damages, costs and expenses
(“Losses”) incurred by any Company Indemnified Party as a result of third party
claims, actions or proceedings (collectively, “Third Party Claims”) to the
extent based upon, attributable to or resulting from: (a) any material
misrepresentation or material breach of warranty made by AAIPharma in this
Agreement, (b) any material breach of any covenant or agreement made or to be
performed by AAIPharma pursuant to this Agreement, and (c) the negligence or
willful misconduct by an AAIPharma Indemnified Party in connection with this
Agreement; except in each case, to the extent such Losses are attributable to
Company’s material breach of this Agreement or arising from the negligence or
willful misconduct of Company.

8.2 By Company. Company hereby indemnifies AAIPharma and its directors,
officers, employees, Affiliates, stockholders, agents, attorneys,
representatives, successors and assigns (collectively, the “AAIPharma
Indemnified Parties”) against and agrees to hold each of them harmless from any
and all Third Party Claims, including Losses incurred by any AAIPharma
Indemnified Party to the extent based upon, attributable to or resulting from
the performance of this Agreement and services hereunder by AAIPharma
(including, without limitation, any products liability claims related to Company
products) other than for Losses for which AAIPharma is obligated to indemnify
the Company Indemnified Parties under Section 8.1 above.

8.3 Indemnification Procedures.

(a) The indemnified Party shall give the indemnifying Party prompt notice of any
such claim or lawsuit (“Indemnification Claim”) (including a copy thereof)
served upon it and shall fully cooperate with the indemnifying Party and its
legal representatives in the investigation of any matter the subject of
indemnification. The indemnifying Party may enter into a settlement agreement
with a claimant but shall not admit liability to a claimant without the prior
written permission of the party or parties seeking indemnification, which
permission shall not be unreasonably withheld.

(b) The failure of the indemnified Party to give reasonably prompt notice of any
Indemnification Claim shall not release, waive or otherwise affect the
indemnifying Party’s obligations with respect thereto except to the extent that
the indemnifying Party can demonstrate actual loss and prejudice as a result of
such failure.

8.4 Limitation on Liability. Except as set forth in Section 8.6 (Exceptions),
neither Party shall be liable, whether in contract, tort (including negligence)
or otherwise, for any punitive, special, indirect, incidental, consequential or
exemplary damages (including lost profit or business interruption even if
notified in advance of such possibility) arising out of or pertaining to the
subject matter of this Agreement.

8.5 Aggregate Cap. Except as set forth in Section 8.6 (Exceptions), the total
aggregate liability of either Party to the other Party arising out of this
Agreement shall be limited to the [***]. Such liability cap amount does not
alter each Party’s insurance obligations under Section 6.5 (Insurance).

 

- 14 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8.6 Exceptions. Sections 8.4 (Limitation on Liability) and 8.5 (Aggregate Cap)
shall not apply to the following: (a) a Party’s obligations to indemnify the
other for Claims under Sections 8.1 and 8.2 (Indemnification); or (b) damages
due to a Party’s breach of its confidentiality obligations or claims for
infringement of proprietary rights; or (c) replacement of lost or damaged API by
AAIPharma in the event of its negligence or willful misconduct (but only to the
extent required by Section 3.10).

ARTICLE 9

TERM AND TERMINATION

9.1 Term of the Agreement. Unless earlier terminated in accordance with this
Article 9, this Agreement shall take effect and commence on the Effective Date
and continue in effect, on a Product-by-Product basis, for three (3) years from
the Effective Date (the “Initial Term”). In addition, after the expiration of
the Initial Term with respect to a particular Product, the Agreement will
automatically renew with respect to such Product for consecutive two (2) year
terms (each, a “Renewal Period”) unless either of the Parties terminates this
Agreement with respect to such Product at the end of the applicable Initial Term
or any applicable Renewal Period by providing the other Party with written
notice, in the case of Company, at least [***] months, and in the case of
AAIPharma, at least [***], prior to the end of the applicable Initial Term or
applicable Renewal Period. The Initial Term and all Renewal Periods for each
Product shall be collectively referred to herein as the “Term” for such Product.

9.2 Termination. Notwithstanding Section 9.1 herein, this Agreement may be
terminated as follows:

(a) by the Company, upon [***] month’s advance written notice, for any reason;
or

(b) immediately upon the delivery of written notice by one Party, if the other
Party materially breaches any of the provisions of this Agreement and such
breach is not cured within sixty (60) calendar days after receipt of written
notice identifying such breach (or if cure has been commenced during such
period, if it is not diligently prosecuted to completion); or

(c) immediately upon the delivery of written notice by one Party, if the other
Party has been unable to perform its obligations hereunder for [***] calendar
days by reason of force majeure (as defined in Section 12.11).

(d) either Party at its sole option may immediately terminate this Agreement
upon written notice, but without prior advance notice, to the other Party in the
event that (i) the other Party is declared insolvent or bankrupt by a court of
competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any
court of competent jurisdiction by such other Party; (iii) ceases or threatens
to cease to carry on business, or (iv) this Agreement is assigned by such other
Party for the benefit of creditors.

(e) Company may terminate this Agreement as to any Product upon [***] days’
written notice in the event that any governmental agency takes any action, or
raises any objection, that prevents Company from importing, exporting,
purchasing or selling such Product.

 

- 15 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(f) Company may at any time unilaterally terminate this Agreement only with
respect to an individual Product if: (i) such individual Product is withdrawn
from the market; (ii) Company divests, out-licenses or otherwise disposes of
such individual Product to a party other than an Affiliate of Company; provided,
however, for greater certainty, that this Subsection 9.2(f) shall not entitle
Company to terminate this Agreement in whole or in part in connection with a
sale or other disposition of all or substantially of its interest in the
Products as a whole or any significant portion thereof; or (iii) such individual
Product is found to infringe a third party’s Intellectual Property.

Company shall provide to AAIPharma not less than six (6) months’ advance written
notice of such partial termination of the Agreement except where it results from
either a market withdrawal at the mandate of a competent authority having
jurisdiction or an infringement as in Subsection 9.2(f)(iii) above, in which
cases the termination can be effective immediately; provided, however, in
respect of Subsection 9.2(f)(ii), Company may provide less than the six
(6) months advance notice if the acquiring party agrees in writing to purchase
the particular individual Product from AAIPharma for the balance of the notice
period on the same terms and conditions as contained herein.

Any termination pursuant to this Section 9.2 may be effected with respect to
this entire Agreement or with respect to any individual Product or Products, at
the discretion of the terminating Party, and shall be effected by delivering
written notice of such termination to the other Party and shall be effective
upon the date of such written notice unless a later date is specified in such
written notice.

9.3 Effect of Termination. Upon termination or expiration of this Agreement, in
its entirety or with respect to any particular Product(s):

(a) Cessation of Activities. Except as provided in Section 9.3(c), AAIPharma
shall stop the Manufacturing of Products; each Party shall return to the other
any Confidential Information of such other Party concerning the Product(s)
subject to such termination or expiration.

(b) Payments; Company to Take Product. In the event of termination by AAIPharma
pursuant to Section 9.2(b), (c), or (d) above, Company shall pay AAIPharma [***]
and any fees payable in accordance with the cancellation policy noted in 4.7(b).
Company shall, at its option and with respect to any Products that are subject
to termination, be permitted to take delivery for any Raw Materials,
work-in-process (at AAIPharma’s material costs) or finished Product (at prices
then in effect under this Agreement).

(c) Firm Orders. If this Agreement is terminated by Company pursuant to
Section 9.2(b), at Company’s option, Firm Orders with respect to the Product(s)
not yet started shall be cancelled, or, if requested by Company in writing,
AAIPharma will, with respect to the Product(s) subject to such termination,
complete or cause the completion of the Manufacturing of any work-in-process
that is subject to a valid and effective Firm Order on the date on which the
termination is effective. Once such work-in-process is completed, the resulting
Product(s) shall be shipped in accordance with Company’s Firm Orders and paid
for by Company in accordance with Section 5.4.

 

- 16 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.4 Survival. The Parties agree that the following provisions shall survive the
termination of this Agreement; the definitions of Article 1 to the extent such
Definitions pertain to terms in surviving provisions, Sections 4.5, 4.6, 4.7,
6.4, 6.5, and Articles 3, 5, 7, 8, 9, 10, 11 and 12.

ARTICLE 10

CONFIDENTIALITY AND PUBLIC DISCLOSURE

10.1 AAIPharma will hold in strict confidence, and shall not disclose to any
third party without Company’s prior written consent, all proprietary or
confidential information concerning Product, API and all materials and
information provided by Company (collectively, “Company Information”). AAIPharma
further agrees that it shall not use Company Information for any purpose other
than the Manufacturing of Products for Company under this Agreement.

10.2 Company will hold in strict confidence, and shall not disclose to any third
party without AAIPharma’s prior written consent, all proprietary or confidential
information and materials belonging to AAIPharma or its Affiliates (“AAIPharma
Information”).

10.3 “Confidential Information” shall mean Company Information and AAIPharma
Information. Each Party may disclose Confidential Information only to its, and
its Affiliates’, directors, officers, independent contractors and employees who
have need to know Confidential Information for the purposes of this Agreement,
and each Party will be responsible for ensuring that all its, and its
Affiliates’, directors, officers, and employees to whom Confidential Information
is disclosed will also observe such obligations of confidentiality and non-use
as provided herein.

10.4 The above confidentiality obligation shall not apply or shall cease to
apply to any information which the receiving party can demonstrate by
documentary proof:

(a) is already in the possession of the receiving party at the time it is
disclosed by the disclosing party;

(b) is in the public domain at the time it is disclosed by the disclosing party;

(c) enters the public domain through sources independent of the receiving party
and through no fault of the receiving party;

(d) is lawfully obtained by the receiving party without any confidentiality
restrictions from a third party who has a right to disclose such information to
the receiving party;

(e) has been at any time developed by the receiving party independently of
disclosure from the disclosing party.

 

- 17 -



--------------------------------------------------------------------------------

10.5 Neither Party (nor any of their respective Affiliates) shall issue any
press release or make any public announcement with respect to this Agreement and
the transactions contemplated hereby without obtaining the prior written consent
of the other Party (such consent not to be unreasonably withheld or delayed),
except as may be required by Applicable Law upon the advice of counsel and only
if the disclosing Party provides the non-disclosing Party with a reasonable
opportunity to first review the release or other public announcement, to the
extent practicable.

10.6 These confidentiality obligations shall survive termination or expiration
of this Agreement for a period of ten (10) years.

ARTICLE 11

INTELLECTUAL PROPERTY

11.1 AAIPharma further agrees that all Company Information, know-how, data,
discoveries and inventions relating to Product and API which result from the
Manufacture of Products shall constitute the sole and exclusive property of
Company. AAIPharma hereby assigns to Company all right, title and interest
throughout the world in and to all inventions (whether or not patentable),
processes, techniques, improvements, discoveries and developments discovered and
reduced to practice by AAIPharma (collectively, “Project IP”) in the course of
providing Services which are directly and solely related to the Manufacture of
Product hereunder. AAIPharma will, at the expense and the written request of
Company, do all reasonable acts and things and execute all documents as Company
may reasonably request to transfer to and vest in Company the ownership and
registration of all intellectual property rights that may exist in such Project
IP.

11.2 Company acknowledges that AAIPharma possesses certain inventions,
processes, techniques, improvements, know-how, trade secrets, discoveries and
other intellectual property and other proprietary assets, including drug
delivery technologies (hereinafter, “AAIPharma Proprietary Technology”) which
have been independently developed by AAIPharma. In the event Company chooses to
further develop and/or commercialize a technology comprising, in whole or in
part, AAIPharma Proprietary Technology, Company will obtain a license from
AAIPharma to use such AAIPharma Proprietary Technology. Such license agreement
shall be memorialized in a separate agreement to be negotiated in good faith by
the Parties.

11.3 Company acknowledges that AAIPharma is in the business of providing
services for a variety of organizations other than Company. Accordingly, nothing
in this Agreement shall preclude or limit AAIPharma from providing services or
developing materials for itself or other clients, or from utilizing the general
knowledge gained during the course of its performance hereunder to perform
similar services for other clients, provided that such provision of services or
development of materials do not constitute a breach of confidentiality under
Article 10 herein.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

12.1 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns; provided, however, that the Parties may not assign any of
their rights, duties or obligations hereunder without the prior written consent
of the other Party, which consent may not be unreasonably withheld, conditioned
or delayed. No assignment by either Party of this Agreement or any of its rights
or obligations hereunder shall be permitted, nor shall it be effective as
between the Parties, unless and until the assignee shall have executed and
delivered to the other Party an instrument in writing reasonably satisfactory to
the other Party pursuant to which the assignee covenants in writing to be bound
by all the obligations of the assigning Party hereunder. No assignment shall
relieve the assignor of any of its obligations hereunder. Notwithstanding the
foregoing, either Party may transfer or assign its rights and obligations under
this Agreement to a successor to all or substantially all of its business or
assets relating to this Agreement whether by sale, merger, operation of law or
otherwise.

12.2 Notices. Any notice required or permitted under this Agreement shall be in
writing, shall specifically refer to this Agreement, and shall be sent by hand,
recognized overnight courier, confirmed facsimile transmission, or registered or
certified mail service, postage prepaid, return receipt requested, to the
following addresses or facsimile numbers of the Parties:

Company:

Corcept Therapeutics Inc.

149 Commonwealth Drive

Menlo Park, CA 94025

Attn: Chief Financial Officer

Fax: 650 327-3218

AAIPharma:

AAIPharma Services Corp.

2320 Scientific Park Drive

Wilmington, NC 28405

Attn: Legal Department

Fax: (910) 815-2340

All notices under this Agreement shall be deemed received (i) upon receipt when
sent by hand, (ii) two (2) business days after deposit with a recognized
overnight courier, (iii) upon confirmation of delivery when sent by facsimile,
and (iv) five (5) business days after deposit in registered or certified mail
service. A Party may change its contact information immediately upon written
notice to the other Party in the manner provided in this Section.

12.3 Waiver. No delay on the part of AAIPharma or Company in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of either Party of any right, power or privilege
hereunder operate as a waiver of any other right,

 

- 19 -



--------------------------------------------------------------------------------

power or privilege hereunder, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. Any
provision of this Agreement may be waived if, and only if, such waiver is in
writing and signed by the Party against whom the waiver is to be effective.

12.4 Entire Agreement. This Agreement and the Quality Agreement constitute the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all prior agreements, understanding and negotiations, both written
and oral, between the Parties with respect to the subject matter of this
Agreement.

12.5 Amendment. This Agreement may be modified or amended only by written
agreement of the Parties hereto.

12.6 Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument. This Agreement may be executed on
signature pages exchanged by facsimile, in which event each Party shall promptly
deliver to the others such number of original executed copies as the others may
reasonably request.

12.7 Governing Law; Jurisdiction. This Agreement shall be governed and construed
in accordance with the laws of the State of Delaware excluding any choice of law
rules which may direct the application of the law of another state.

12.8 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any Party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar to the terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties herein.

12.9 No Third Party Rights. Except as otherwise expressly set forth herein, no
provision of this Agreement shall be deemed or construed in any way to result in
the creation of any rights or obligations in any person not a Party to this
Agreement.

12.10 Exhibits. The Exhibits referenced in this Agreement are an integral part
of this Agreement and are incorporated herein by reference.

12.11 Force Majeure. If either Party is prevented from complying, either totally
or in part, with any of the terms or provisions set forth herein by reason of
force majeure, including, by way of example and not of limitation, fire, flood,
explosion, storm, hurricane, strike, lockout or other labor dispute, riot, war,
rebellion, accidents, acts of God, or acts of governmental agencies or
instrumentalities, in each case to the extent beyond its control despite its
commercially reasonable efforts to avoid, minimize, and resolve such cause as
promptly as

 

- 20 -



--------------------------------------------------------------------------------

possible, said Party shall (a) provide written notice of same to the other
Party, and (b) subject to the obligations set forth above with respect to said
Party’s efforts to remove the disability, its obligations that are prevented
from compliance by such force majeure are suspended, without liability, during
such period of force majeure. Said notice shall be provided within ten
(10) business days of the occurrence of such event and shall identify the
requirements of this Agreement or such of its obligations as may be affected.
The Party so affected shall give to the other Party a good faith estimate of the
continuing effect of the force majeure condition and the duration of the
affected Party’s nonperformance.

12.12 No Other Relationship. It is expressly agreed that AAIPharma, on the one
hand, and Company, on the other hand, shall be independent contractors and that
nothing contained herein shall be deemed to create any joint venture or
partnership between the Parties hereto, and, except as is expressly set forth
herein, neither Party shall have any right by virtue of this Agreement to bind
the other Party in any manner whatsoever.

12.13 Additional Product. The Parties covenant and agree that additional
products may be added to this Agreement and such additional products shall be
governed by the general conditions hereof with any special terms (including,
without limitation, price) governed by an addendum hereto.

12.14 Dispute Resolution.

(a) Negotiated Settlement. In the event of a dispute regarding payment or the
performance of Services pursuant to this Agreement (each, a “Dispute”), the
Parties shall endeavor to negotiate in good faith an agreeable solution. If
after ten (10) business days following receipt of a Party’s written notification
of a Dispute such Dispute has not been resolved, the Dispute shall be brought to
the attention of the senior management of each Party and such senior manager or
his/her designee will negotiate in good faith to define and implement a final
resolution. The intent of this Section 12.14 is to encourage the Parties to work
together to resolve any Dispute without having to rely on arbitration or any
other legal proceeding. However, nothing in this Section 12.14 shall prevent or
inhibit either Party to institute any other action to resolve such Dispute(s).

(b) Binding Arbitration. If not resolved in accordance with the preceding
paragraph (a) then any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.

[SIGNATURE PAGE FOLLOWS]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

Corcept Therapeutics Incorporated

By:  

/s/ Steven Lo

Printed Name: Steven Lo

Title: Sr. Vice President and Chief Commercial Officer

Date:   4/9/14

AAIPharma Services Corp.

By:  

/s/ R. Goshert

Printed Name: Rob Goshert

Title:   Vice President, Sales and Client Services Date:   4/7/14

 

- 22 -



--------------------------------------------------------------------------------

Exhibit A

Commercial Purchase Pricing

300 mg Mifepristone Immediate Release Film Coated Tablets at a Batch size of
[***]

Purchase Price was calculated using 2013 pricing, which is subject to the
adjustment terms of this Agreement.

Table 1. Purchase Price Summary

 

Annual Batch

Production

  

Cost per Tablet

(USD)

 

Cost per

28-count Bottle (USD)

 

Cost per

280-count Bottle (USD)

[***]    [***]   [***]   [***]

Batch Production Fee is the per bottle cost multiplied by the assumed bottle
yield, respectively.

Purchase Price presented above is based on the following criteria:

 

  •   Method of manufacture: [***].

 

  •   Each Batch of tablets will be packaged as [***].

 

  •   Pricing includes:

 

  •   Cost for excipients and packaging components [***]. See Table 2 for item
costs.

 

  •   Cost of disposable processing containment materials. See Table 2 for item
costs.

 

  •   The cost of Product materials [***].

 

  •   Pricing excludes:

 

  •   [***].

 

  •   The Parties agree that if Company would supply any Raw Materials to
AAIPharma for the Product in addition to the API, the Purchase Price shall be
adjusted accordingly.

API Loss Coverage

There will be no initial fee for any annual Stock Throughput or Liability
Coverage pursuant to Section 3.10 of this Agreement as such insurance not
elected by Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 23 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Table 2. Raw Material, Packaging Components and Processing Containment Materials
Cost

 

Raw Material

   Spec #    $ per Kg (USD)

[***]

   [***]    [***]

Packaging Component

      $ Each (USD)

[***]

   [***]    [***]

Processing Containment Materials

      $ Each (USD)

[***]

      [***]

 

- 24 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit B

Specifications

(Example attached.)

 

- 25 -



--------------------------------------------------------------------------------

[***]

 

- 26 -

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.